                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JUSTIN JOB,
                                   7                                                       Case No. 4:19-cv-06525-KAW
                                                        Plaintiff,
                                   8                                                       ORDER TO FILE DISMISSAL WITHIN
                                                 v.                                        60 DAYS
                                   9
                                         GLOBAL RADAR ACQUISITION, LLC,                    Re: Dkt. No. 31
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On January 29, 2020, the parties filed a notice of settlement. Accordingly, Plaintiff shall

                                  14   file a dismissal within 60 days of this order, absent any extension ordered by the Court.

                                  15          Additionally, the February 18, 2020 case management conference is continued to May 19,

                                  16   2020. The joint case management statement is due on or before May 12, 2020. The responsive

                                  17   pleading deadline is continued to April 10, 2020.

                                  18          IT IS SO ORDERED.

                                  19   Dated: February 5, 2020

                                  20                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  21                                                   United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
